Court of Appeals
                            Sixth Appellate District of Texas

                                          JUDGMENT


In the Interest of J.F.G., III, a Child                Appeal from the County Court at Law No.
                                                       1 of Gregg County, Texas (Tr. Ct. No.
No. 06-16-00031-CV                                     2015-717-CCL1). Opinion delivered by
                                                       Justice Moseley, Chief Justice Morriss and
                                                       Justice Burgess participating.



        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                       RENDERED AUGUST 5, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk